Specification
The amendment to the Specification dated 11/15/2021 is entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Turocy on 11/18/2021.
The application has been amended as follows: 
Please amend claim 6 as follows: (currently amended) A saddle-riding type vehicle comprising:
	a vehicle body frame;
	a side stand bracket provided at a lower portion of one side of the vehicle body frame in a vehicle width direction; and
	a side stand supported by the side stand bracket,
	wherein the side stand bracket includes:
	a stand connecting portion to which a base end portion of the side stand is pivotably connected;
	a spring engaging portion configured to hold a tip portion of the side stand via a biasing member at a rear portion of a side of a vehicle body above the base end portion;
	a protecting portion which is provided in front of the stand connecting portion and protects the base end portion of the side stand;
	a step on which a rider’s foot is placed; and
	a step bracket supporting the step,
	wherein the step bracket includes a step support portion supporting the step in front of the base end portion of the side stand,
	the base end portion of the side stand has a projecting portion which does not overlap the step and the step support portion when viewed from the front side of the vehicle, and
	the protecting portion protects the projecting portion  











REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 teach a protecting portion which is provided in front of the stand connecting portion when attached to the vehicle body frame, stands upright outward in the vehicle width direction from an outer side surface of the stopper, and protects the base end portion of the side stand connected to the stand connecting portion. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 6 teaches that the base end portion of the side stand has a projecting portion which does not overlap the step and the step support portion when viewed from the front side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611